Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “C” consist of candlesticks similar in all material respects to those the subject of Abstract 62036, the claim at 25 percent under paragraph 397, as modified by T.D. 51802, was sustained. The items marked “A,” stipulated to be the same as the candlesticks involved in said Abstract 62036, except that they are not plated with platinum, gold, or silver, nor colored with gold lacquer, were held dutiable at 22% percent under paragraph 397, as modified by T.D. 51802.